DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the 
“a front curve top optical surface”, “a front curve bottom optical surface “, “a back curve top optical surface” and “a back curve bottom optical surface”

 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/13/2019 and 5/18/2020 were filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 

Claim 1 contains the limitation of “a fluid with a first index of refraction in contact with at least a portion of the fluid”.  It is not understood what limitation is being claimed.  The fluid can not be in contact with itself.

Claim 2 recites the limitation "the electric field".  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 8 the term "generally equal" in claim 8 is a relative term which renders the claim indefinite.  The term "generally equal" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claims 3-7 and 9-21 are rejected as depending on a rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims1-2, 4-8, 11-12, 14, and 16-17   are rejected under 35 U.S.C. 103 as being unpatentable over Floyd (US 2003/0095336).

Regarding claim 1 Floyd teaches (figs. 1-9) a variable focus ophthalmic device comprising:
a front curve optical portion (19) of the variable focus ophthalmic device comprising a front curve top optical surface (A: see annotated fig. 1 below) and a front curve bottom optical surface (B: see annotated fig. 1 below) (para. 0050);

a cavity formed by the front curve bottom optical surface of the front curve optical portion of the variable ophthalmic device and the back curve top optical surface of the back curve portion of the variable focus ophthalmic device (E: see annotated fig. 1 below);
a fluid (23) with a first index of refraction in contact with at least a portion of the fluid with a first index of refraction (para. 0056);

Floyd does not teach a gas with a second index of refraction. However it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the ophthalmic lens as taught by Floyd with having the air in the region between the back ophthalmic lens and the membrane to facilitate better control of the optical power changes with the membranes expansion and contraction in combination with easier changing of the back ophthalmic lens when prescription change is required.
[AltContent: textbox (B: a front curve bottom optical surface)][AltContent: textbox (A: a front curve top optical surface)][AltContent: textbox (C: a back curve top optical surface)][AltContent: textbox (D: a back curve bottom optical surface)][AltContent: textbox (E: cavity)]Floyd as modified does not further teach the first index of refraction and the second index of refraction are different. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have made the two fluids on either side of the membrane have different index of refraction to increase the possible optical power change when the membrane shape is changed.


Regarding claim 2 Floyd teaches a variable focus ophthalmic device, additionally comprising an energy source (99L, 99R) in electrical communication with an electrode, where said energy source may provide an electric current capable of establishing the electric field (para. 0095).



Regarding claim 5 Floyd teaches a variable focus ophthalmic device, additionally comprising a fluid control device to control the flow of the fluid( 27L, 27R; para. 0085).

Regarding claim 6 Floyd teaches a variable focus ophthalmic device, where the fluid control device comprises one or more check valves (para. 0088).

Regarding claim 7 Floyd teaches a variable focus ophthalmic device, where the fluid control device comprises one or more microelectromechanical valve (para. 0088).

Regarding claim 8 Floyd teaches a variable focus ophthalmic device, where the volume of the reservoir and the volume of the formed cavity is generally equal (para. 0011).

Regarding claim 11 Floyd teaches a variable focus ophthalmic device, except where the fluid additionally comprises a light absorbing dye component. However it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the ophthalmic lens as taught by Floyd with 

Regarding claim 12 Floyd teaches a variable focus ophthalmic device, where the fluid additionally comprises a light shading dye component. However it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the ophthalmic lens as taught by Floyd with having a photochromic dye in the fluid chamber for the benefit of a solar filtering when outside.

Regarding claim 14 Floyd teaches a variable focus ophthalmic device, additionally comprising an encapsulating ophthalmic lens (para. 0033).

Regarding claim 16 Floyd teaches a variable focus ophthalmic device, where the bottom optical surface of the back curve element is positioned on the front curve portion of an ophthalmic lens (see annotated fig.1 above in rejection of claim 1).

Regarding claim 17 Floyd teaches a variable focus ophthalmic device, where the top optical surface of the back curve element is positioned on the back curve portion of an ophthalmic lens (see annotated fig.1 above in rejection of claim 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E TALLMAN whose telephone number is (571)270-3958.  The examiner can normally be reached on Monday-Friday 10 a.m. -6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Robert E. Tallman/           Primary Examiner, Art Unit 2872